EXHIBIT 99.1 Cytori Reports First Quarter Results SAN DIEGO, May 6, 2010 Cytori Therapeutics (NASDAQ:CYTX) is reporting its first quarter financial results. More information on our commercial and clinical progress is posted online in the 'May 2010 Shareholder Letter' at http://ir.cytoritx.com. Key accomplishments for Cytori in the first quarter and year-to-date include the following: · Continued growth in Celution® and StemSource® System and consumables sales · Sale and installation of a StemSource® Cell Bank in Japan · FDA clearance (Q1) and US launch (Q2) of the PureGraft™ autologous fat grafting system · Gained further clarity from the FDA on US regulatory pathway for the Celution® System Systems and Consumables In the first quarter of 2010, Cytori increased its cumulative number of 'revenue systems’ (those sold directly to physicians, distributors or placed, which are generating consumable sales) to 110, compared to 59 at the end of the first quarter of 2009 and 101 at the end of the prior quarter. In addition, 342 consumables were shipped in the first quarter of 2010, compared to 337 consumables shipped in the fourth quarter of 2009 and 241 consumables shipped in the first quarter of 2009.Of these, 261 consumables were re-orders in the first quarter of 2010, compared to 164 re-orders in the same quarter of 2009 and 258 re-orders in the prior quarter. More than 2,300 cumulative consumables have been shipped to date since commercialization began in Q1 2008. System & Consumable Order Trends Q1 2010 Q4 2009 Q1 2009 Revenue Systems (Cumulative) 59 Consumables Shipped Consumable Re-orders Financials Total revenues for the first quarter of 2010 were $4.4 million, which consisted of $2.3 million in product revenue from Celution® and StemSource® sales in Europe, Asia and the United States and $2.1 million in development revenue. This compares to $1.9 million in total revenues in the first quarter of 2009, of which all $1.9 million were attributable to product sales. Gross margin was 59% with a gross profit of $1.3 million, up from 43% with a gross profit of $0.8 million in the first quarter of 2009. Total operating expenses were $5.6 million, compared to $6.4 million in the first quarter of 2009. Included in operating expenses was a $1.9 million net reduction in non-cash change in fair value of the warrant and option liability compared to a $0.8 million net reduction in the first quarter of 2009. Cytori ended the quarter with $22.7 million in cash and cash equivalents plus $2.7 million in accounts receivable, net. Subsequent to end of the quarter, Cytori raised an additional $2.3 million from scheduled sales of its common stock under its current financing arrangement with Seaside 88, LP. Conference Call & Shareholder Letter Cytori will host a conference call and question and answer session at 10:30 a.m. Eastern Time today to further discuss these results. The audio webcast of the conference call may be accessed under "Webcasts" in the Investor Relations section of the Cytori's website (www.cytori.com). The webcast will be available live and by replay two hours after the call and archived for one year. More information on our commercial and clinical progress is posted online in the 'May 2010 Shareholder Letter' at http://ir.cytoritx.com. About Cytori Cytori is a leader in providing patients and physicians around the world with medical technologies that harness the potential of adult regenerative cells from adipose tissue. The Celution® System family of medical devices and instruments is being sold into the European and Asian cosmetic and reconstructive surgery markets but is not yet available in the United States. Our StemSource® product line is sold globally for cell banking and research applications. www.cytori.com Cautionary Statement Regarding Forward-Looking Statements This press release includes forward-looking statements regarding events, trends and business prospects, which may affect our future operating results and financial position. Such statements, including, but not limited to, those regarding continued growth in Celution® and StemSource® System and consumable sales, the US launch of our PureGraft™ autologous fat grafting system, additional clarity regarding the US regulatory pathway for the Celution® System are all subject to risks and uncertainties that could cause our actual results and financial position to differ materially. Some of these risks and uncertainties include, but are not limited to, risks related to our history of operating losses, the need for further financing and our ability to access the necessary additional capital for our business, inherent risk and uncertainty in the protection intellectual property rights, regulatory uncertainties regarding the collection and results of, clinical data, dependence on third party performance, as well as other risks and uncertainties described under the "Risk Factors" in Cytori's Securities and Exchange Commission Filings on Form 10-K and Form 10-Q. We assume no responsibility to update or revise any forward-looking statements to reflect events, trends or circumstances after the date they are made. ### Contact: Tom Baker tbaker@cytori.com 1 CYTORI THERAPEUTICS, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) As of March 31, As of December 31, 2009 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $376,000 and $751,000 in 2010 and 2009, respectively Inventories, net Other current assets Total current assets Property and equipment, net Investment in joint venture Other assets Intangibles, net Goodwill Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable and accrued expenses $ $ Current portion of long-term obligations Total current liabilities Deferred revenues, related party Deferred revenues Warrant liability Option liability Long-term obligations, less current portion Total liabilities Commitments and contingencies Stockholders’ equity (deficit): Preferred stock, $0.001 par value; 5,000,000 shares authorized; -0- shares issued and outstanding in 2010 and 2009 — — Common stock, $0.001 par value; 95,000,000 shares authorized; 44,524,580 and 40,039,259 shares issued and 44,524,580 and 40,039,259 shares outstanding in 2010 and 2009, respectively Additional paid-in capital Accumulated deficit (184,951,000 ) (182,504,000 ) Treasury stock, at cost — — Total stockholders’ equity (deficit) (3,658,000 ) Total liabilities and stockholders’ equity (deficit) $ $ 2 CYTORI THERAPEUTICS, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended March 31, Product revenues: Related party $
